Exhibit 10.97

 

SEPARATION AGREEMENT AND RELEASE

 

RECITALS

 

This Separation Agreement and Release (“Agreement”) is made by and between Barry
Wiley (“Employee”) and Catalyst Semiconductor, Inc. (“Company”) (collectively
referred to as the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee entered into a proprietary information
agreement dated October 7, 1999 (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee entered into stock option agreements SP212
effective October 25, 1999, SP1167 effective February 15, 2001, SP1173 effective
September 27, 2001, SP1362 effective April 28, 2003, SP1491 effective
November 19, 2003 and SP1686 effective April 1, 2005 (the “Stock Agreements”);

 

WHEREAS, Employee’s employment with the Company will terminate on July 20, 2005
(the “Termination Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company as defined herein, including, but not limited to, any and
all claims arising out of, or related to, Employee’s employment with, or
separation from, the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 


1.                                       CONSIDERATION.


 


(A)                                  THE COMPANY AGREES TO PAY EMPLOYEE A LUMP
SUM OF $82,500, LESS APPLICABLE WITHHOLDINGS.  THIS PAYMENT WILL BE MADE TO
EMPLOYEE WITHIN TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE OF THIS
AGREEMENT.


 


(B)                                 STOCK.  THE PARTIES AGREE THAT FOR PURPOSES
OF DETERMINING THE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK WHICH EMPLOYEE
IS ENTITLED TO PURCHASE FROM THE COMPANY, PURSUANT TO THE EXERCISE OF
OUTSTANDING OPTIONS, THE EMPLOYEE WILL BE CONSIDERED TO HAVE VESTED ONLY UP TO
THE TERMINATION DATE.  EMPLOYEE ACKNOWLEDGES THAT AS OF THE TERMINATION DATE, HE
WILL HAVE VESTED IN 218,039 OPTIONS AND NO MORE.  IN ACCORDANCE WITH THE TERMS
OF THE STOCK AGREEMENTS, THESE VESTED OPTIONS ARE SUBJECT TO CANCELLATION 30
DAYS AFTER THE TERMINATION DATE AND THEREFORE, THE EMPLOYEE MUST EXERCISE BY
AUGUST 19, 2005 WHEN THE REMAINING VESTED OPTIONS WILL EXPIRE.  THE EXERCISE OF
ANY STOCK OPTIONS SHALL CONTINUE TO BE SUBJECT TO THE TERMS AND CONDITIONS OF
THE STOCK AGREEMENTS.

 

--------------------------------------------------------------------------------


 


(C)                                  BENEFITS.  EMPLOYEE’S HEALTH INSURANCE
BENEFITS WILL CEASE ON JULY 31, 2005, SUBJECT TO EMPLOYEE’S RIGHT TO CONTINUE
HIS HEALTH INSURANCE UNDER COBRA.  THE COMPANY SHALL REIMBURSE EMPLOYEE FOR THE
PAYMENTS HE MAKES FOR COBRA COVERAGE FOR A PERIOD OF SIX (6) MONTHS BEGINNING
AUGUST 1, 2005 AND CONCLUDING ON JANUARY 31, 2006 (THE “BENEFITS PERIOD”).  THE
COMPANY SHALL MAKE THESE COBRA REIMBURSEMENT PAYMENTS TO EMPLOYEE WITHIN TEN
(10) DAYS FOLLOWING EMPLOYEE’S PROVISION TO THE COMPANY OF DOCUMENTATION
SUBSTANTIATING HIS PAYMENTS FOR COBRA COVERAGE.  EMPLOYEE’S PARTICIPATION IN ALL
OTHER BENEFITS AND INCIDENTS OF EMPLOYMENT (INCLUDING, BUT NOT LIMITED TO, THE
ACCRUAL OF VACATION AND PAID TIME OFF, AND THE VESTING OF STOCK OPTIONS) CEASED
ON THE TERMINATION DATE; PROVIDED, HOWEVER, THAT THAT IF DURING THE BENEFITS
PERIOD EMPLOYEE ENGAGES IN COMPETITION OR BREACHES THE COVENANTS IN THIS
AGREEMENT, ALL PAYMENTS PURSUANT TO THIS SUBSECTION WILL IMMEDIATELY CEASE.  FOR
PURPOSES OF THIS AGREEMENT, “COMPETITION” WILL MEAN EMPLOYEE’S DIRECT OR
INDIRECT ENGAGEMENT IN (WHETHER AS AN EMPLOYEE, CONSULTANT, AGENT, PROPRIETOR,
PRINCIPAL, PARTNER, STOCKHOLDER, CORPORATE OFFICER, DIRECTOR OR OTHERWISE), OR
OWNERSHIP INTEREST IN OR PARTICIPATION IN THE FINANCING, OPERATION, MANAGEMENT
OR CONTROL OF, ANY PERSON, FIRM, CORPORATION OR BUSINESS THAT COMPETES WITH
COMPANY OR IS A CUSTOMER OF THE COMPANY.


 


2.                                       CONFIDENTIAL INFORMATION.  EMPLOYEE
SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE CONFIDENTIALITY
AGREEMENT, AND MAINTAIN THE CONFIDENTIALITY OF ALL OF THE COMPANY’S CONFIDENTIAL
AND PROPRIETARY INFORMATION.  EMPLOYEE SHALL ALSO RETURN TO THE COMPANY ALL OF
THE COMPANY’S PROPERTY, INCLUDING ALL CONFIDENTIAL AND PROPRIETARY INFORMATION,
AND ALL DOCUMENTS AND INFORMATION THAT EMPLOYEE OBTAINED IN CONNECTION WITH HIS
EMPLOYMENT WITH THE COMPANY, ON OR BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT.


 


3.                                       PAYMENT OF SALARY.  EMPLOYEE
ACKNOWLEDGES AND REPRESENTS THAT THE COMPANY HAS PAID ALL SALARY, WAGES,
BONUSES, ACCRUED VACATION, HOUSING ALLOWANCES, RELOCATION COSTS, INTEREST,
SEVERANCE, STOCK, STOCK OPTIONS, OUTPLACEMENT COSTS, FEES, COMMISSIONS AND ANY
AND ALL OTHER BENEFITS AND COMPENSATION DUE TO EMPLOYEE.


 


4.                                       RELEASE OF CLAIMS.  EMPLOYEE AGREES
THAT THE FOREGOING CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL
OUTSTANDING OBLIGATIONS OWED TO EMPLOYEE BY THE COMPANY AND ITS CURRENT AND
FORMER OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS,
SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR
AND SUCCESSOR CORPORATIONS AND ASSIGNS (THE “RELEASEES”).  EMPLOYEE, ON HIS OWN
BEHALF, AND ON BEHALF OF HIS RESPECTIVE HEIRS, FAMILY MEMBERS, EXECUTORS,
AGENTS, AND ASSIGNS, HEREBY FULLY AND FOREVER RELEASES THE COMPANY AND THE OTHER
RELEASEES FROM, AND AGREES NOT TO SUE CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR
CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT EMPLOYEE MAY POSSESS ARISING FROM ANY
OMISSIONS, ACTS OR FACTS THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE
DATE OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION:


 


(A)                                  ANY AND ALL CLAIMS RELATING TO OR ARISING
FROM EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, OR THE TERMINATION OF THAT
EMPLOYMENT;


 


(B)                                 ANY AND ALL CLAIMS RELATING TO, OR ARISING
FROM, EMPLOYEE’S RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF, SHARES OF COMPANY
STOCK, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR FRAUD, MISREPRESENTATION,
BREACH OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW,
AND SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;

 

2

--------------------------------------------------------------------------------


 


(C)                                  ANY AND ALL CLAIMS UNDER THE LAW OF ANY
JURISDICTION, INCLUDING, BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT;
CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC
POLICY; DISCRIMINATION; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT
OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES;
DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY;
INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


 


(D)                                 ANY AND ALL CLAIMS FOR VIOLATION OF ANY
FEDERAL, STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964; THE CIVIL RIGHTS ACT OF 1991; THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967; THE AMERICANS WITH DISABILITIES ACT OF
1990; THE FAIR LABOR STANDARDS ACT; THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974; THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT; THE OLDER
WORKERS BENEFIT PROTECTION ACT; THE FAMILY AND MEDICAL LEAVE ACT; THE FAIR
CREDIT REPORTING ACT; THE CALIFORNIA FAMILY RIGHTS ACT; THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT; AND THE CALIFORNIA LABOR CODE;


 


(E)                                  ANY AND ALL CLAIMS FOR VIOLATION OF THE
FEDERAL, OR ANY STATE, CONSTITUTION;


 


(F)                                    ANY AND ALL CLAIMS ARISING OUT OF ANY
OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;


 


(G)                                 ANY CLAIM FOR ANY LOSS, COST, DAMAGE, OR
EXPENSE ARISING OUT OF ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX
TREATMENT OF ANY OF THE PROCEEDS RECEIVED BY EMPLOYEE AS A RESULT OF THIS
AGREEMENT; AND


 


(H)                                 ANY AND ALL CLAIMS FOR ATTORNEY FEES AND
COSTS.


 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement.

 


5.                                       ACKNOWLEDGEMENT OF WAIVER OF CLAIMS
UNDER ADEA.  EMPLOYEE ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS
HE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND
THAT THIS WAIVER AND RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY
AGREE THAT THIS WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  EMPLOYEE
ACKNOWLEDGES THAT THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT
IS IN ADDITION TO ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED. 
EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT:


 


(A)                                  HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT;


 


(B)                                 HE HAS UP TO TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER THIS AGREEMENT;


 


(C)                                  HE HAS SEVEN (7) DAYS FOLLOWING HIS
EXECUTION OF THIS AGREEMENT TO REVOKE THIS AGREEMENT;

 

3

--------------------------------------------------------------------------------


 


(D)                                 THIS ADEA WAIVER SHALL NOT BE EFFECTIVE
UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND,


 


(E)                                  NOTHING IN THIS AGREEMENT PREVENTS OR
PRECLUDES EMPLOYEE FROM CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF
THE VALIDITY OF THIS WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION
PRECEDENT, PENALTIES OR COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY
FEDERAL LAW.


 


6.                                       CIVIL CODE SECTION 1542.  EMPLOYEE
REPRESENTS THAT HE IS NOT AWARE OF ANY CLAIMS AGAINST ANY OF THE RELEASEES. 
EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH LEGAL COUNSEL AND
IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDE AS FOLLOWS:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of this code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 


7.                                       NO PENDING OR FUTURE LAWSUITS. 
EMPLOYEE REPRESENTS THAT HE HAS NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS
NAME, OR ON BEHALF OF ANY OTHER PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OF
THE OTHER RELEASEES.  EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING
ANY CLAIMS ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST
THE COMPANY OR ANY OF THE OTHER RELEASEES.


 


8.                                       APPLICATION FOR EMPLOYMENT.  EMPLOYEE
UNDERSTANDS AND AGREES THAT, AS A CONDITION OF THIS AGREEMENT, HE SHALL NOT BE
ENTITLED TO ANY EMPLOYMENT WITH THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR,
AND HE HEREBY WAIVES ANY ALLEGED RIGHT OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE
COMPANY, ITS SUBSIDIARIES OR RELATED COMPANIES, OR ANY SUCCESSOR.


 


9.                                       CONFIDENTIALITY.  THE PARTIES
ACKNOWLEDGE THAT EMPLOYEE’S AGREEMENT TO KEEP THE TERMS AND CONDITIONS OF THIS
AGREEMENT CONFIDENTIAL WAS A MATERIAL FACTOR ON WHICH THE COMPANY RELIED IN
ENTERING INTO THIS AGREEMENT.  EMPLOYEE AGREES TO USE HIS BEST EFFORTS TO
MAINTAIN IN CONFIDENCE THE CONTENTS AND TERMS OF THIS AGREEMENT, INCLUDING THE
CONSIDERATION FOR THIS AGREEMENT (HEREINAFTER COLLECTIVELY REFERRED TO AS
“SETTLEMENT INFORMATION”).  EMPLOYEE AGREES TO TAKE EVERY REASONABLE PRECAUTION
TO PREVENT DISCLOSURE OF ANY SETTLEMENT INFORMATION TO THIRD PARTIES, AND AGREES
THAT THERE WILL BE NO PUBLICITY, DIRECTLY OR INDIRECTLY, CONCERNING ANY
SETTLEMENT INFORMATION.  EMPLOYEE IS PERMITTED TO TAKE EVERY PRECAUTION TO
DISCLOSE SETTLEMENT INFORMATION ONLY TO THOSE ATTORNEYS, ACCOUNTANTS,
GOVERNMENTAL ENTITIES, AND FAMILY MEMBERS WHO HAVE A REASONABLE NEED TO KNOW OF
SUCH SETTLEMENT INFORMATION.  THE PARTIES AGREE THAT IF THE COMPANY PROVES THAT
EMPLOYEE BREACHED THIS CONFIDENTIALITY PROVISION, THE COMPANY SHALL BE ENTITLED
TO AN AWARD OF ITS COSTS SPENT ENFORCING THIS PROVISION, INCLUDING ALL
REASONABLE ATTORNEY FEES ASSOCIATED WITH THE ENFORCEMENT

 

4

--------------------------------------------------------------------------------


 


ACTION, WITHOUT REGARD TO WHETHER THE COMPANY CAN ESTABLISH ACTUAL DAMAGES FROM
EMPLOYEE’S BREACH.


 


10.                                 NO COOPERATION.  EMPLOYEE AGREES THAT HE
WILL NOT ACT IN ANY MANNER THAT MIGHT DAMAGE THE BUSINESS OF THE COMPANY.  THE
PARTIES ACKNOWLEDGE THAT EMPLOYEE’S EMPLOYMENT WITH ANY OF THE COMPANY’S
COMPETITORS SHALL NOT, IN AND OF ITSELF, CONSTITUTE A BREACH OF THIS PROVISION. 
EMPLOYEE FURTHER AGREES THAT HE WILL NOT KNOWINGLY COUNSEL OR ASSIST ANY
ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR PROSECUTION OF ANY DISPUTES,
DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD PARTY
AGAINST ANY OF THE RELEASEES, UNLESS UNDER A SUBPOENA OR OTHER COURT ORDER TO DO
SO.  EMPLOYEE AGREES BOTH TO IMMEDIATELY NOTIFY THE COMPANY UPON RECEIPT OF ANY
SUCH SUBPOENA OR COURT ORDER, AND TO FURNISH, WITHIN THREE (3) BUSINESS DAYS OF
ITS RECEIPT, A COPY OF SUCH SUBPOENA OR COURT ORDER TO THE COMPANY.  IF
APPROACHED BY ANYONE FOR COUNSEL OR ASSISTANCE IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS AGAINST ANY OF THE RELEASEES, EMPLOYEE SHALL STATE NO MORE THAN THAT
HE CANNOT PROVIDE COUNSEL OR ASSISTANCE.


 


11.                                 BREACH.  EMPLOYEE ACKNOWLEDGES AND AGREES
THAT ANY BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL CONSTITUTE A MATERIAL
BREACH OF THE AGREEMENT AND SHALL ENTITLE THE COMPANY IMMEDIATELY TO RECOVER THE
CONSIDERATION PROVIDED IN SECTION 1 HEREOF.


 


12.                                 NON-DISPARAGEMENT.  EMPLOYEE AGREES TO
REFRAIN FROM ANY DEFAMATION, LIBEL OR SLANDER OF THE COMPANY, OR TORTIOUS
INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS OF THE COMPANY.  ALL INQUIRIES
BY POTENTIAL FUTURE EMPLOYERS OF EMPLOYEE WILL BE DIRECTED TO JOAN VARGAS.  UPON
INQUIRY, THE COMPANY WILL ONLY STATE THE FOLLOWING: EMPLOYEE’S LAST POSITION AND
DATES OF EMPLOYMENT, AND ANY OTHER INFORMATION AND/OR DOCUMENTATION LEGALLY
REQUIRED TO BE DISCLOSED.


 


13.                                 NON-SOLICITATION.  EMPLOYEE AGREES THAT FOR
A PERIOD OF SIX (6) MONTHS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THIS
AGREEMENT, EMPLOYEE, DIRECTLY OR INDIRECTLY, WHETHER AS EMPLOYEE, OWNER, SOLE
PROPRIETOR, PARTNER, DIRECTOR, MEMBER, CONSULTANT, AGENT, FOUNDER, CO-VENTURER
OR OTHERWISE, WILL NOT: (I) SOLICIT, INDUCE OR INFLUENCE ANY PERSON TO LEAVE
EMPLOYMENT WITH THE COMPANY; OR (II) DIRECTLY OR INDIRECTLY SOLICIT BUSINESS
FROM ANY OF THE COMPANY’S CUSTOMERS AND USERS ON BEHALF OF ANY BUSINESS THAT
DIRECTLY COMPETES WITH THE PRINCIPAL BUSINESS OF THE COMPANY


 


14.                                 NO ADMISSION OF LIABILITY.  THE PARTIES
UNDERSTAND AND ACKNOWLEDGE THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND
SETTLEMENT OF DISPUTED CLAIMS.  NO ACTION TAKEN BY THE PARTIES, PREVIOUSLY OR IN
CONNECTION WITH THIS AGREEMENT, SHALL BE CONSTRUED TO BE: (A) AN ADMISSION OF
THE TRUTH OR FALSITY OF ANY CLAIMS MADE, OR (B) AN ADMISSION BY EITHER PARTY OF
ANY FAULT OR LIABILITY WHATSOEVER TO THE OTHER PARTY OR TO ANY THIRD PARTY.


 


15.                                 COSTS.  THE PARTIES SHALL EACH BEAR THEIR
OWN COSTS, EXPERT FEES, ATTORNEY FEES AND OTHER FEES INCURRED IN CONNECTION WITH
THE PREPARATION OF THIS AGREEMENT.


 


16.                                 ARBITRATION.  THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF, OR RELATING TO, THE TERMS OF THIS AGREEMENT, THEIR
INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO
BINDING ARBITRATION IN SANTA CLARA COUNTY BEFORE THE AMERICAN ARBITRATION
ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. 
THE PARTIES AGREE THAT THE

 

5

--------------------------------------------------------------------------------


 


PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN
ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE
PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE AWARDED ITS
REASONABLE ATTORNEY FEES AND COSTS.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF
(OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO EMPLOYEE’S
OBLIGATIONS UNDER THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.


 


17.                                 NO REPRESENTATIONS.  EACH PARTY REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY
READ AND UNDERSTANDS THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT. 
NEITHER PARTY HAS RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE
OTHER PARTY HERETO WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


18.                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION IN THIS AGREEMENT BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION SO LONG AS THE
REMAINING PROVISIONS REMAIN INTELLIGIBLE AND CONTINUE TO REFLECT THE ORIGINAL
INTENT OF THE PARTIES.


 


19.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, THE
CONFIDENTIALITY AGREEMENT, AND THE STOCK AGREEMENTS REPRESENT THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE
SUBJECT MATTER OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY,
AND SUPERSEDE AND REPLACE ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY.


 


20.                                 NO ORAL MODIFICATION.  ANY MODIFICATION OR
AMENDMENT OF THIS AGREEMENT, OR ADDITIONAL OBLIGATION ASSUMED BY EITHER PARTY IN
CONNECTION WITH THIS AGREEMENT, SHALL BE EFFECTIVE ONLY IF PLACED IN WRITING AND
SIGNED BY BOTH PARTIES OR THEIR AUTHORIZED REPRESENTATIVES.


 


21.                                 ATTORNEY FEES.  IN THE EVENT THAT EITHER
PARTY BRINGS AN ACTION TO ENFORCE OR EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING
THE COSTS OF MEDIATION, ARBITRATION, LITIGATION, COURT FEES, PLUS REASONABLE
ATTORNEY FEES INCURRED IN CONNECTION WITH SUCH AN ACTION.


 


22.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR CHOICE OF
LAW PROVISIONS.


 


23.                                 EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE
AFTER IT HAS BEEN SIGNED BY BOTH PARTIES AND AFTER EIGHT (8) DAYS HAVE PASSED
FOLLOWING THE DATE EMPLOYEE SIGNED THE AGREEMENT (THE “EFFECTIVE DATE”).


 


24.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, AND EACH COUNTERPART SHALL HAVE THE SAME FORCE AND
EFFECT AS AN ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON
THE PART OF EACH OF THE UNDERSIGNED.

 

6

--------------------------------------------------------------------------------


 


25.                                 VOLUNTARY EXECUTION OF AGREEMENT.  THIS
AGREEMENT IS EXECUTED VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING ALL
CLAIMS, AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY ANY OF THE PARTIES.  THE
PARTIES ACKNOWLEDGE THAT:


 


(A)                                  THEY HAVE READ THIS AGREEMENT;


 


(B)                                 THEY HAVE BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THEIR OWN CHOICE OR THAT THEY HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


 


(C)                                  THEY UNDERSTAND THE TERMS AND CONSEQUENCES
OF THIS AGREEMENT AND OF THE RELEASES IT CONTAINS; AND


 


(D)                                 THEY ARE FULLY AWARE OF THE LEGAL AND
BINDING EFFECT OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

 

Dated:

 July 21, 2005

 

By:

/s/ Gelu Voicu

 

 

 

 

Gelu Voicu

 

 

 

 

Catalyst Semiconductor, Inc.

 

 

 

 

 

 

 

 

 

 

Dated:

 July 21, 2005

 

By:

/s/ Barry Wiley

 

 

 

Barry Wiley, an individual

 

7

--------------------------------------------------------------------------------